Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12 April 2019, 31 October 2019, 05 April 2020, 06 July 2020, 27 August 2020 & 13 January 2021 have been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species (i) in the reply filed on 22 December 2018 is acknowledged.  Claims 51-68 read on the elected species. Claim 69 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (ii), there being no allowable generic or linking claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 51 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Murakami (US 7,535,145).
Regarding claim 51, Murakami teaches an electric machine comprising: 
a stator 20 having an array of electromagnetic elements (core members, coils) 25a/27; 
a rotor 31/32 mounted on bearings 26, the rotor having an array of rotor posts (cores) 31c, each of the rotor posts 31c having a length defining opposed ends and the array of rotor posts 31c extending along the rotor 31 in a direction perpendicular to the length of each of the rotor posts 31c, and the rotor having electromagnetic elements (magnets) 31a defining magnetic poles placed between the plurality of rotor posts 31c (Figs.2-3); 
an airgap being formed between the rotor 31/32 and the stator 20 when the stator and the rotor are in an operational position (Fig.1); and 
a plurality of rotor flux restrictors (grooves/flux barriers) 31d being formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to one of the opposed ends of the rotor posts (i.e., groove 31d formed between any two adjacent rotor cores/posts 31c, adjacent ends of rotor cores, c.5:45-50; Fig.3).  

    PNG
    media_image1.png
    399
    426
    media_image1.png
    Greyscale

Claims 51-53 & 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuoka (US 9,698,636). 
Regarding claim 51, Matsuoka teaches an electric machine comprising: 
a stator 14 having an array of electromagnetic elements (teeth 40 with conductors wound thereon; c.7:40-42); 
a rotor 12 mounted on bearings 22 (c.4:28-37), the rotor having an array of rotor posts (pole pieces) 26d, each of the rotor posts having a length defining opposed ends and the array of rotor posts extending along the rotor in a direction perpendicular to the length of each of the rotor posts, and the rotor having electromagnetic elements (magnets) 28 defining magnetic poles placed between the plurality of rotor posts (c.4:40-54; Figs.4A-4B&5); 
an airgap (c.3:12-13) being formed between the rotor 12 and the stator 14 when the stator and the rotor are in an operational position; and 
a plurality of rotor flux restrictors (flux blocking parts) 26e being formed on the rotor, each of the plurality of rotor flux restrictors 26e each lying adjacent to one of the opposed ends of the rotor posts 26d (c.3:26-29; c.5:37-52; Figs.4A-4B&5).  

    PNG
    media_image2.png
    412
    505
    media_image2.png
    Greyscale

Regarding claim 52, the bearings further comprise: a first bearing 22 (in front bell 16) connecting the rotor and the stator, the first bearing being arranged to allow relative rotary motion of the rotor and the stator; a second bearing (not numbered, in second bell 18) connecting the rotor and the stator, the second bearing being arranged to allow relative rotary motion of the rotor and the stator (c.4:23-39); and in which the array of rotor posts and the plurality of rotor flux restrictors lie on the rotor between the first bearing and the second bearing (implicit, since rotor core 26 lies between first and second bearings; Fig.1).  
Regarding claim 53, the plurality of rotor flux restrictors (flux blocking parts) 26e further comprises a plurality of holes within the rotor (c.3:62-63).  
Regarding claim 55, the plurality of rotor flux restrictors (flux blocking parts) 26e further comprises a plurality of through holes (c.3:62-63).  
Claims 51 & 67 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. (US Pat.Pub.2006/0061228). 
Regarding claim 51, Lee teaches an electric machine comprising: 
a stator 50 having an array of electromagnetic elements (teeth/coils) 53/55; 
a rotor 60 mounted on bearings (inherent, for rotation of rotor by interaction with stator coils, ¶[0039]), the rotor having an array of rotor posts (teeth) 63, each of the rotor posts 63 
an airgap (not numbered, ¶[0007]) being formed between the rotor 60 and the stator 50 when the stator and the rotor are in an operational position (Fig.5); and 
a plurality of rotor flux restrictors (pin holes and/or barrier holes) 61a/63a being formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to one of the opposed ends of the rotor posts 63 (¶[0044]-¶[0048]; Figs.5-6C).  

    PNG
    media_image3.png
    716
    460
    media_image3.png
    Greyscale

Regarding claim 67, the stator 50 further comprises stator posts 53 that form the electromagnetic elements of the stator, with slots (not numbered) between the stator posts, one or more electric conductors (coils) 55 in each slot, each of the stator posts 53 having a length defining opposed ends and the array of stator posts extending around the stator circularly in a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 51-53, 55-56 & 58 are rejected under 35 U.S.C. 103 as being unpatentable over Moller Hansen et al. (US 9,124,153) in view of Sromin (US Pat.Pub.2015/0229194).
 Regarding claim 51, Moller Hansen teaches an electric machine comprising: 
a stator 2 having an array of electromagnetic elements (coils) 4,  
a rotor 6 mounted on bearings (outer/inner bearings) 5/25, the rotor 6 having electromagnetic elements defining magnetic poles (i.e., active materials of hard and soft magnetic materials in combination with windings or not; c.4:24-39),
an airgap 10 being formed between the rotor 6 and the stator 2 when the stator and the rotor are in an operational position (c.4:22-c.5:13; Figs.2-4).

    PNG
    media_image4.png
    613
    507
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    658
    516
    media_image5.png
    Greyscale

Moller Hansen does not teach the rotor 6 has “an array of rotor posts, each of the rotor posts having a length defining opposed ends and the array of rotor posts extending along the rotor in a direction perpendicular to the length of each of the rotor posts” with the magnetic poles “placed between the plurality of posts” and “a plurality of rotor flux restrictors being formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to one of the opposed ends of the rotor posts.”
But, Sromin teaches an electrical machine rotor 4000 including a rotor comprising a plurality of posts (soft magnetic ribs) 4115, each of the rotor posts 4115 having a length defining opposed ends and the array of rotor posts extending along the rotor in a direction perpendicular to the length of each of the rotor posts 4115 in which the permanent magnetic elements 1110/1210 of the rotor are placed between the plurality of posts (¶[0136]-¶[0137]; Fig.10A), the rotor further comprising a plurality of inner flux restrictors (not numbered, openings in hub 2300) formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to (radially inward of) one of the opposed ends of the rotor posts 4115 (Fig.10A). Sromin’s rotor designs provide improved optimization in the use of magnet material incorporated into the rotors and are more simple to manufacture (¶[0010]). 

    PNG
    media_image6.png
    562
    470
    media_image6.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Moller Hansen and provide the rotor with “a plurality of posts in which the permanent magnetic elements of the rotor are placed between the plurality of posts, and the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the rotor axis, and in which the plurality of inner flux restrictors further comprises a plurality of holes” since Sromin teaches such a rotor would have provided improved optimization in the use of magnet material and been more simple to manufacture.
Regarding claim 52, Moller Hansen teaches the bearings further comprise: a first bearing (outer thrust bearing) 5 connecting the rotor and the stator, the first bearing being arranged to allow relative rotary motion of the rotor and the stator; a second bearing (inner thrust bearing) 25 connecting the rotor and the stator, the second bearing being arranged to allow relative rotary motion of the rotor and the stator. Further, in combination with Sromin’s rotor, the array of rotor posts and the plurality of rotor flux restrictors lie on the rotor between the first bearing and the second bearing.  

Regarding claim 55, in Sromin the plurality of rotor flux restrictors (not numbered, openings in hub 2300) further comprises a plurality of through holes (Fig.10A).
Regarding claim 56, both Moller Hansen & Sromin teach the electric machine further comprises an axial electric machine, with Moller Hansen teaching the first bearing further comprises an inner thrust bearing 25, the second bearing further comprises an outer thrust bearing 5, and the electromagnetic elements of the stator and the electromagnetic elements of the rotor are arranged radially inward of the outer thrust bearing 5 and radially outward of the inner thrust bearing 25 (Fig.4), the inner thrust bearing and the outer thrust bearing being arranged to maintain the airgap against a magnetic attraction of the electromagnetic elements of the rotor and the electromagnetic elements of the stator (implicit to bearings which are slightly bent to accommodate magnetic attraction between rotor and stator; c.5:14-25).  
Regarding claim 58, in Sromin the plurality of rotor flux restrictors (not numbered, openings in hub 2300) further comprises a plurality of inner flux restrictors lying radially inward from the rotor posts (Fig.10A).  Further, in combination with Moller Hansen, they lie radially outward from the inner thrust bearing 25.  
Claims 52-55 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami, further in view of Fisher et al. (US 5,212,419).
Murakami teaches a first bearing (left bearing 26) connecting the rotor and the stator, the first bearing being arranged to allow relative rotary motion of the rotor and the stator; a second bearing (right bearing 26) connecting the rotor and the stator, the second bearing being arranged to allow relative rotary motion of the rotor and the stator (Fig.1), but does not teach the array of 
But, Fisher teaches an electromotive device including an axial flux motor comprising a housing with end plates 112 and 114 holding a first bearing 120 and a second bearing 122, respectively, and a rotor 132 on shaft 124 between the first and second bearings, for rotation on the axial centerline of the shaft (c.7:58-c.8:20; Fig.15). 
Thus, it would have been obvious before the effective filing date to modify the location of the first and second bearings of Murakami such that the rotor, including the rotor posts and plurality of rotor flux restrictors, lay between the bearings since Fisher teaches this arrangement provides rotation of the rotor on the axial centerline of the shaft.  
Regarding claim 53, in Murakami the plurality of rotor flux restrictors (grooves/flux barriers) 31d further comprises a plurality of “holes” within the rotor (i.e., a “groove” comprises a hole).  
Regarding claim 54, in Murakami the plurality of rotor flux r47U.S. Application No. UNKNOWNAttorney Docket No. GRMT-2016-PAT-0004-US-PCTestrictors (grooves/flux barriers) 31d further comprises a plurality of “blind holes” (i.e., the grooves 31d have, with respect to the axial direction, a bottom formed by the top of magnets 31a, and are thus “blind”; Figs.2,7A’&7B’).  
Regarding claim 55, in Murakami the plurality of rotor flux restrictors (grooves/flux barriers) 31d further comprises a plurality of “through holes” (i.e., with respect to the radial direction, the grooves 31d extend through the rotor and thus comprise “through” holes; Figs.2-3).  
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami, further in view of Kim et al. (US Pat.Pub.2013/0221889). 
Regarding claim 67, in Murakami the stator further comprises stator posts (core members) 25a that form the electromagnetic elements of the stator, with slots between the stator posts (slots filled by coils 27), one or more electric conductors (coils) 27 in each slot, each of the stator posts having a length defining opposed ends and the array of stator posts extending around the stator circularly in a direction perpendicular to the length of each of the posts (i.e., six core members connected in annular shape; c.4:45-54), but does not further teach the stator comprises a “plurality of stator flux restrictors being formed on the stator, each of the plurality of stator flux restrictors lying adjacent to one of the opposed ends of the stator posts.”
But, Kim teaches a multi-phase switched reluctance motor including stator cores 300a-300c each comprising stator yokes 310a-310c with respective stator posts 320a-320c that form the electromagnetic elements of the stator, with slots (not numbered) between the stator posts (filled by insulation 140; Fig.3), and further comprising a plurality of stator flux restrictors (blocking holes) 340 being formed on the stator, each of the plurality of stator flux restrictors 340 lying adjacent to one of the opposed ends of the stator posts 320a-320c, for blocking magnetic flux from moving from one stator yoke 310a toward the stator cores 300b and 300c coupled to both sides, and to obtain a short magnetic flux path (¶[0079]; ¶[0081]; Fig.3).

    PNG
    media_image7.png
    462
    459
    media_image7.png
    Greyscale

. 
Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, further in view of Chai et al. (US 4,475,051). 
Regarding claim 67, in Matsuoka the stator further comprises stator posts (teeth) 40 that form the electromagnetic elements of the stator, with slots (not numbered) between the stator posts, one or more electric conductors in each slot (i.e., conductors wound around teeth; c.7:40-42), each of the stator posts having a length defining opposed ends and the array of stator posts extending around the stator circularly in a direction perpendicular to the length of each of the posts (Fig.6), but does not further teach the stator comprises a “plurality of stator flux restrictors being formed on the stator, each of the plurality of stator flux restrictors lying adjacent to one of the opposed ends of the stator posts.”
But, Chai teaches a motor including a stator (pole member structure) 10 with stator posts (salient poles) 12 and a plurality of stator flux restrictors comprising recesses 20 being formed on the stator, each of the plurality of stator flux restrictors 20 lying adjacent to one of the opposed ends of the stator posts 12 (Fig.1). The stator flux restrictors/recesses 20 further enhance flux splitting and reduce flux coupling between adjacent winding pole members (c.3:19-23).

    PNG
    media_image8.png
    298
    349
    media_image8.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify the stator of Murakami and provide a plurality of stator flux restrictors being formed on the stator, each of the plurality of stator flux restrictors lying adjacent to one of the opposed ends of the stator posts, since Chai teaches stator flux restrictors would have further enhanced flux splitting and reduced flux coupling between adjacent winding pole members.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,461,592 (“the patent”).   









Claim 51 of the application

An electric machine comprising: 

a stator having an array of electromagnetic elements; 


a rotor mounted on bearings, 




the rotor having an array of rotor posts, each of the rotor posts having a length defining opposed ends and the array of rotor posts extending along the rotor in a direction perpendicular to the length of each of the rotor posts, and the rotor having electromagnetic elements defining magnetic poles placed between the plurality of rotor posts; 

an airgap being formed between the rotor and the stator when the stator and the rotor are in an operational position; and 

a plurality of rotor flux restrictors being formed on the rotor, each of the plurality of rotor flux restrictors each lying adjacent to one of the opposed ends of the rotor posts.

Claim 1 of the patent    

An electric machine comprising: 

a stator having an array of electromagnetic elements…,


an inner thrust bearing connecting the rotor and the stator…,an outer thrust bearing connecting the rotor and the stator, 


a rotor having electromagnetic elements defining magnetic poles, the rotor carrier defining a rotor axis…wherein the rotor further comprises a plurality of posts in which the electromagnetic elements of the rotor are placed between the plurality of posts, 



an airgap being formed between the rotor and the stator when the stator and the rotor are in an operational position; 

the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the inner thrust bearing….  



Regarding the recitation “rotor posts having a length defining opposed ends and the array of rotor posts extending along the rotor in a direction perpendicular to the length of each of the rotor posts”, this is implicit in the structure of the claimed “posts” of the patent.  
Regarding claim 52, claim 1 of the patent recites “an inner thrust bearing connecting the rotor and the stator, the inner thrust bearing being arranged to allow relative rotary motion of the 
Regarding claims 53 & 55, dependent claim 3 of the patent further recites “the plurality of inner flux restrictors further comprises a plurality of through holes.”
Regarding claim 54, dependent claim 2 of the patent further recites “the plurality of inner flux restrictors further comprises a plurality of blind holes.”  
Claim 56 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10,461,592 (“the patent”) in view of Fisher et al. (US 5,212,419).  Claims 57-66 are also rejected over claim 1 and various dependent claims of the patent.
With respect to claim 56, claim 1 of the patent recites “an inner thrust bearing connecting the rotor and the stator…; an outer thrust bearing connecting the rotor and the stator, the outer thrust bearing being arranged to allow relative rotary motion of the stator and the rotor….the rotor further comprising a plurality of inner flux restrictors lying radially inward from the plurality of posts and radially outward from the inner thrust bearing…the electromagnetic elements of the stator and the electromagnetic elements of the rotor having a magnetic attraction between each other; and wherein the rotor further comprises a plurality of posts in which the electromagnetic elements of the rotor are placed between the plurality of posts.”  Claim 1 of the patent does not recite an “axial electrical machine”, i.e., a machine with an axial air gap.

Thus, it would have been obvious before the effective filing date to modify claim 1 of the patent and further provide an “axial electric machine” since Fisher teaches an axial air gap arrangement was suitable for transforming electrical energy into mechanical power as a result of relative movement between a magnetic field and electrically conductive elements.  
Regarding claim 57, dependent claim 7 of the patent recites “the rotor further comprises…a plurality of outer flux restrictors lying radially outward from the posts and radially inward from the outer thrust bearing.”
Regarding claim 58, dependent claim 7 of the patent recites “the rotor further comprises a plurality of inner flux restrictors lying radially inward from the posts and radially outward from the inner thrust bearing….”
 Regarding claim 59, dependent claim 7 of the patent recites “a plurality of inner flux restrictors lying radially inward from the posts and radially outward from the inner thrust bearing….”
Regarding claim 60, dependent claim 8 of the patent recites “the each of the inner and outer flux restrictors are radially aligned in an alternating pattern relative to the posts on the rotor, so that the inner and outer flux restrictors are adjacent to every second post on the rotor.”

Regarding claim 62, dependent claim 9 of the patent recites “each of the inner and outer flux restrictors are radially aligned with the posts on the rotor, and the inner and outer flux restrictors are adjacent to each post on the rotor.”
Regarding claim 63, claim 1 of the patent recites “a plurality of inner flux restrictors lying radially inward from the plurality of posts” and dependent claim 4 further recites “a plurality of outer flux restrictors lying radially outward from the posts”, which encompasses “two” inner and outer flux restrictors.  
Regarding claim 64, dependent claim 10 of the patent recites “the plurality of inner flux restrictors and the plurality of outer flux restrictors each further comprise a plurality of holes having the same geometry.”
Regarding claim 65, dependent claim 11 of the patent recites “the plurality of holes having the same geometry further comprise a plurality of holes having a circular cross-section.”
Regarding claim 66, dependent claims 10 & 13 of the patent each recites the plurality of holes “hav[e] the same geometry”, which implies they are of equal size.  

Allowable Subject Matter
Claim 68 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832